Citation Nr: 0914212	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  07-37 887A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for bipolar disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1971 to March 
1973 and from April 1978 to August 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The record reflects that the Veteran requested to be afforded 
with a Board hearing in his December 2007 VA Form 9 and a 
hearing was scheduled for August 2008; however, the Veteran 
failed to appear for the hearing.  In correspondence 
submitted in October and November 2008, the Veteran's 
representative explained that the Veteran was unable to 
attend the hearing because he was in the hospital on the day 
it was scheduled.  The representative also asked that the 
Veteran's Travel Board hearing be rescheduled in said 
correspondence.  In April 2009, the Board found that good 
cause had been shown and granted the Veteran's motion to 
reschedule a Travel Board hearing in his appeal.  Therefore, 
this case must be remanded in order to satisfy the Veteran's 
hearing request.  

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a 
hearing at the Houston RO before a 
Veterans Law Judge from a traveling 
section of the Board at the next available 
opportunity.

The purpose of this REMAND is to satisfy a hearing request 
and to ensure due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The Veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




